Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 1/21/2022 has been entered. Pending claims 1-20 are addressed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2013/0126527) in view of Cran (WO2020034037), further in view of Chen (US 20040069783).

a substantially rigid first member (110) having a length and comprising a first member inner surface and a first member outer surface (length, inner and outer surfaces of 110), wherein the first member inner surface defines a first channel (channel inside 110) extending the length of the first member; 
a substantially rigid second member (120) having a length and comprising a second member inner surface and a second member outer surface (length, inner and outer surfaces of 120), wherein the second member inner surface defines a second channel (channel inside 120) extending the length of the second member; and 
an connecting member (130) having a proximal end having a proximal end opening (bottom end, bottom opening of 130), a distal end having a distal end opening (top end, top opening of 130), a length defined between the proximal end and the distal end (length of 130), a connecting member inner surface (inner surface of 130) extending from the proximal end to the distal end, and a connecting member outer surface (outer surface of 130) extending from the proximal end to the distal end (see fig. 2), wherein the connecting member inner surface defines a single continuous third channel (channel inside 130) through the connecting member from the proximal end to the distal end and wherein the third channel permits fluids to pass through the connecting member when the reusable straw assembly is in use (see figs. 2-3), 
wherein, when the reusable straw assembly is in use, the distal end opening (top opening of 130) receives (see fig. 3) and retains the first member (110) within the third channel (see fig. 2) at the distal end and the proximal end opening (bottom opening of 
Although figure 3B of Chiu does show a disassembled view of the straw, Chiu does not explicitly teach connections between first, second members and connecting member are removable connection. 
However, Cran discloses a reusable straw assembly (fig. 5C) having removable connection between the first member 502, angled/bent connecting member 510-1, second member 510-2. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiu to incorporate the teachings of Cran to provide removable connection between the first, second members and the connecting member. Doing so would make it easy to clean the straw’s internal surfaces, as taught by Cran in paragraph 8. 

Chiu also does not teach when the straw is in use, an angle of the connector 130 is greater than or equal to approximately 90 degrees and less than approximately 180 degrees.
Chen shows a straw assembly (fig. 6) that utilize an angled connector 22 that when in use, the connector stays at an angle greater than 90 and less than 180 degrees (see fig. 6). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiu to incorporate the teachings of to utilize a connector that is angled as claimed. Doing so would allow the 


Re claim 2, Chiu, as modified, discloses a diameter of the first channel (110) and a diameter of the second channel (120) are uniform along the length of the first member and the second member, respectively (see fig. 2, Chiu).  

Re claim 3, Chiu, as modified, discloses a diameter of the third channel (inside 130) varies along the length of the connecting member (see fig. 5E, Chiu).  

Re claim 4, Chiu, as modified, discloses the connecting member comprises at least one insertion limiting feature (144, 145) extending partially into the third channel.  

Re claim 5, Chiu, as modified, discloses the diameter of the third channel (130) through a middle portion (142) of the connecting member is less than the diameter of the third channel at the distal end and the proximal end (see fig. 5E, Chiu).  

Re claim 6, Chiu, as modified, discloses the at least one insertion limiting feature (144, 145) comprises a first ledge (145) located adjacent the proximal end and a second ledge (144) located adjacent the distal end (see fig. 5E), at least one of the first ledge or the second ledge extending into the third channel at an approximately 90 degree angle 

Re claim 8, Chiu, as modified, discloses the at least one insertion limiting feature (144, 145) comprises a first tab (145) located adjacent the proximal end (bottom end of 130) and a second tab (144) located adjacent the distal end (top end of 130, Chiu).  

Re claim 9, Chiu, as modified, discloses the at least one insertion limiting feature (144, 145) is configured to prevent at least one of the first member or the second member from being inserted into the third channel beyond the at least one insertion limiting feature (see fig. 2, Chiu).

Re claim 10, Chiu discloses a drinkware system (see figs. 1-3) comprising: a beverage container (210, 220); a beverage container lid (230) defining an opening (240); and a reusable straw assembly (100) comprising: 
a substantially rigid first member (110) having a length and defining a first channel extending the length of the first member (length of 110 and channel inside 110); 
a substantially rigid second member (120) having a length and defining a second channel extending the length of the second member (length of 120 and channel inside 120); and 
a connecting member (130) having a proximal end having a proximal end opening (bottom end, bottom opening of 130), a distal end having a distal end opening (top end, top opening of 130), a length defined between the proximal end and the distal 
wherein the connecting member inner surface (of 130) defines a single continuous third channel (see fig. 2) through the connecting member from the proximal end to the distal end and wherein the third channel permits fluids to pass through the connecting member when the reusable straw assembly is in use, 
wherein, when the reusable straw assembly is in use, the distal end opening (top opening of 130) receives (see fig. 3) and retains the first member (110) within the third channel (see fig. 2) at the distal end and the proximal end opening (bottom opening of 130) receives and retains the second member (120) within the third channel at the proximal end (see fig. 2).
Although figure 3B of Chiu does show a disassembled view of the straw, Chiu does not explicitly teach connections between first, second members and connecting member are removable connection. 
However, Cran discloses a reusable straw assembly (fig. 5C) having removable connection between the first member 502, angled/bent connecting member 510-1, second member 510-2. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiu to incorporate the teachings of Cran to provide removable connection between the first, second members and the connecting member. Doing so would make it easy to clean the straw’s internal surfaces, as taught by Cran in paragraph 8. 


Chen shows a straw assembly (fig. 6) that utilize an angled connector 22 that when in use, the connector stays at an angle greater than 90 and less than 180 degrees (see fig. 6). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiu to incorporate the teachings of to utilize a connector that is angled as claimed. Doing so would allow the straw to be tilted toward the user making it convenient to use the straw, as taught by Chen in paragraph 30, and figures 6 and 8.

Re claim 11, Chiu, as modified, discloses the opening (237, 240) of the beverage container lid (230) is sized to receive the first member and a portion of the connecting member (par. 19; see fig. 2, Chiu).  

Re claim 12, Chiu, as modified, discloses a first portion (137; figs. 2, 5a, 5b) of the connecting member is inserted into and friction fit with the opening (240/237 of lid 230) so that a second portion (134; portions above 137 shown in fig. 5B, Chiu) of the connecting member and the second member may not be inserted into the opening (see fig. 2; par. 24).  

Re claim 13, Chiu discloses a reusable straw (see figs. 1-3) comprising: 

a substantially rigid second member (120) having a length and comprising a second member inner surface and a second member outer surface (length, inner and outer surfaces of 120), wherein the second member inner surface defines a second channel extending the length of the second member (see fig. 2); and Page 5 of 8Appl. No. 16/554,705Attorney Docket No.: 103476-1134929 Amdt. dated September 3, 2020 Preliminary Amendment 
a connecting member (130) having a proximal end (bottom end of 130), a distal end (top end of 130), a length (of 130) defined between the proximal end and the distal end, a connecting member inner surface (inner surface of 130) extending from the proximal end to the distal end, a connecting member outer surface (outer surface of 130) extending from the proximal end to the distal end, and at least one projection (at 144, 145), 
wherein the connecting member inner surface defines a single continuous third channel (channel inside 130) that maintains an open passageway through the angled connecting member (see fig. 2) from the proximal end to the distal end (respective bottom end and top end of 130) and 
wherein the third channel permits fluids to pass through the connecting member when the reusable straw is in use (as shown in fig. 2), 
wherein, when the reusable straw is in use, the connecting member is coupled to the first member at the distal end (top end of 130; see figs. 2-3) and the connecting 

Although figure 3B of Chiu does show a disassembled view of the straw, Chiu does not explicitly teach connections between first, second members and connecting member are removable connection. 
However, Cran discloses a reusable straw assembly (fig. 5C) having removable connection between the first member 502, angled/bent connecting member 510-1, second member 510-2. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiu to incorporate the teachings of Cran to provide removable connection between the first, second members and the connecting member. Doing so would make it easy to clean the straw’s internal surfaces, as taught by Cran in paragraph 8. 

Chiu also does not teach that an angle of the connecting member is substantially fixed, and when the straw is in use, an angle of the connector 130 is greater than or equal to approximately 90 degrees and less than approximately 180 degrees.
Chen shows a straw assembly (fig. 6) that utilize an angled connector 22 that when in use, the connector stays at an angle greater than 90 and less than 180 degrees (see fig. 6). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiu to incorporate the 

Re claim 14, Chiu, as modified, discloses a diameter of the third channel of the angled connecting member varies along the length of the angled connecting member (see fig. 5E, Chiu).

Re claim 15, Chiu, as modified, discloses the diameter of the third channel is greater at the distal end than at a middle region (142) of the connecting member and wherein the diameter of the third channel is greater at the proximal end than at the middle region (142) of the connecting member  (see fig. 5E in Chiu)

Re claim 16, Chiu, as modified, discloses the at least one projection (144, 145) is integrally formed with the connecting member and protrudes partially into the third channel (see fig. 2, 5E, Chiu).

Re claim 17, Chiu, as modified, discloses the at least one projection comprises a ledge (144, 145) that extends at an approximately 90 degree angle from the angled connecting member inner surface (see fig. 5E, Chiu: 144, 145 extend inward at 90 degree) or at an angle greater than approximately 90 degrees from the angled connecting member inner surface.  


  
Re claim 19, Chiu, as modified, discloses the at least one projection further comprises a second ledge (145) located adjacent the proximal end (bottom end of 130, Chiu) that prevents the second member from extending past the second ledge towards the distal end when the second member is coupled to the angled connecting member.  

Re claim 20, Chiu, as modified, discloses the first ledge (144) and the second ledge (145) are formed integrally with the angled connecting member (see fig. 5E, Chiu).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2013/0126527) in view of Cran (WO2020034037) and Chen (US 20040069783), further in view of Witkowski (US 2006/0076252). 
Re claim 7, Chiu, as modified, discloses the at least one insertion limiting feature (144, 145) comprises a first ledge (145) located adjacent the proximal end (bottom end of 130) and a second ledge (144) located adjacent the distal end (top end of 130, Chiu).

However, Witkowski discloses various straws and connector components, where one embodiment in figure 6G shows a connector 540g connected to a straw part 510g (par. 52). Connector 540g includes various insertion limiting features, all of which have the ledges extending into the interior channel of 540g at angle greater than 90 from the connector inner surface. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiu to incorporate the teachings of Witkowskit to substitute 90 degree ledges (144, 145) with ledges extending into the third channel at an angle greater than approximately 90 degrees from the connecting member inner surface. The substitution of one known element (90 degree ledges) as taught by Chiu with another (ledges extending at angle greater than 90 degrees) as taught by Witkowski would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of ledge angle would have yielded predictable results, namely, stopping/limiting insertion. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the same teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752